Citation Nr: 0426610	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-20 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for back condition, claimed 
as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from February 1957 through 
January 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The veteran testified at an RO hearing in November 2003.  The 
transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA has a 
duty to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for VA benefits.  See 38 
U.S.C.A. § 5103A (West 2002).  This assistance specifically 
includes obtaining medical examinations or opinions if 
necessary.  38 U.S.C.A. § 5103A(d).  Under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim. Id.  The evidence of a link between 
current disability and service must be competent. Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

The claims folder includes a report of a January 2004 VA 
examination showing mild right lumbar scoliosis, degenerative 
disc disease of the lumbar spine and osteoarthritis of the 
L5-S1 facets. Also, a June 2004 private medical report shows 
diffuse spondylosis and arthritic changes of the lumbar 
spine.  Such evidence is competent evidence of a current 
disability.  The record also indicates that the veteran's 
current back disability may be associated with active 
service.  In a June 2004 private medical report, forwarded by 
the RO to the Board and received in September 2002, the 
veteran's physician indicated, in effect, that the veteran's 
service-connected left knee injury and resulting altered gait 
might be "related" to his back injury.  The Board finds 
that, with other private medical evidence of record, that the 
question has been raised as to whether residuals of the left 
knee injury caused the arthritic condition of the spine or 
contributed to the development of additional spinal 
disability.

Given the above evidence and the uncertainty as to the 
etiology of his current back disability, on remand he should 
be afforded an appropriate VA examination to resolve this 
matter.  See Horowitz v. Brown, 5 Vet. App. 217 (1993).  
Medical expertise informed by full review of the history and 
appropriate testing and examination is required.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should make arrangements 
with the appropriate VA medical 
facility for the appellant to be 
afforded an orthopedic examination to 
determine the etiology of his current 
back disability and the relationship, 
if any, between the residuals of the 
service connected left knee injury 
and back problems.  The claims folder 
must be made available to the 
examiner for review.  
The examiner should identify all 
relevant pathology that is present 
and describe the nature and progress 
of any pathology that has been 
identified.  After reviewing the 
records and examining the appellant, 
the examiner is requested to express 
an opinion as to the following 
question:

?	Is it "likely," "at least as 
likely as not," or "unlikely" 
that (a) the veteran's current 
back disability is causally 
related to residuals of the 
service-connected left knee 
injury, or that (b) the left knee 
disorder has resulted in 
additional spinal disability?

The term "as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion 
as it is to find against it.

The examiner should identify the 
information on which he or she based 
his or her opinions.  The opinions 
should adequately summarize the 
relevant history and clinical 
findings, and provide explanations as 
to all medical conclusions rendered.  
The examiner's attention is 
specifically directed to the June 
2004 private medical report (green 
tab), the January 2004 VA examination 
(yellow tab), the January 2004 
private knee examination report 
(yellow tab) and the service medical 
records associated with his left knee 
surgery in 1960 (large white 
envelope) in the claims folder.

2.  After the development requested 
above has been completed to the 
extent possible, the RO should 
readjudicate the appellant's claim.  
If the benefit sought continues to be 
denied, the RO should issue a 
supplemental statement of the case 
(SSOC). Thereafter, if appropriate, 
the case should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




